Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Rejections 35 U.S.C. § 112

1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In particular, independent claim 1 is rejected since the preamble relates to a contaminant removal apparatus for windshields, which implies that the removal apparatus is being claimed but not the windshields. Moreover, paragraph [0048] states that the contaminant removal apparatus (100) for windshields is shifted in a height direction of a windshield (700). It appears that the Applicant does not state nor imply that the windshield (700) is somehow a subcomponent or an element of the contaminant removal apparatus but rather the object that the contaminant removal apparatus is designed to clean.  However, independent claim 1, line 2 requires driving belts located on both sides of the windshield as well as line 5 requiring a wiper assembly located on the windshield. Further, examples of this issue is shown the last line of claim 3, which requires first and second blade selectively contact the windshield. Also claims 7-13 also include examples of claiming the windshield positively. 
Conclusion
2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Publication (2019/0308371) to Knecht et al. discloses an apparatus (12) to produce an object of a build platform that is operated by a controller (100). However, Knecht et al. is not designed to clean a windshield as required in the present application. Additionally, U.S. Patent (6,263,537) to Saito discloses a rotary cleaner including a first and second wiper (2, 3). However, the wipers (2, 3) are not rotated by rollers as required in the present application. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DEANGILO JENNINGS whose telephone number is (571)270-1536. The examiner can normally be reached M-F 8-4:30pm. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL DEANGILO. JENNINGS
Examiner
Art Unit 3723



/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723